Title: Wednesday Aug. [6 or 13] 1766.
From: Adams, John
To: 


       Satt out from Mr. Bishops, oated, at Norwoods alias Martins, and reached Brother Cranches at 12 o Clock —dined and drank Tea, and then rode down to the Neck Gate, and then back thro the common and down to Beverly Ferry, then back thro the common and round the back Part of the Town Home. Then Walked round the other Side of the Town to Coll. Browns, who not being at Home, we returned. The Town is situated on a Plain, a Level, a Flat—scarce an Eminence can be found, any where, to take a View. The Streets are broad, and strait and pretty clean. The Houses are the most elegant and grand, that I have seen in any of the maritime Towns.
      